DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation Under - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
 	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 	divergent beam ray-path modeling subsystem, beam path analysis subsystem, irradiance calculation subsystem, modeling subsystem, analemma resolution subsystem in claims 12-19.
 	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102 OR § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
Claim(s) 1, 12, 16-17, 20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as anticipated by Brier et al. (US 2015/0234943, hereinafter Brier) or, in the alternative, under 35 U.S.C. 103 as obvious over Brier in view of Novak (US 2016/0004795).
 
Regarding claim 1, Brier discloses a non-transitory computer-readable medium with instructions stored thereon that, when executed by a processor of a computing device, cause the computing device to perform operations for rendering a graphical user interface (¶0003, ¶0004, ¶0077, ¶0081, claim 11 and dependents, 3D model is generated according to 3D model generator 822, which is reasonably understood as a GUI, fig. 8, Display 912 may display a user interface used by a user to interact with computer system 900 – ¶0078), the operations comprising:
            rendering, for display on an electronic display of a computing device, a three-dimensional model of a structure within a model display window of the graphical user interface (3D model is generated according to 3D model generator 822, which is reasonably understood as a GUI, fig. 8, Display 912 may display a user interface used by a user to interact with computer system 900 – ¶0078.
Once the inputs have been received for the first image and the second image, a 3-D model generator 822 generates the 3-D model. In a step 7 (reference #824), 3-D model generator 822 generates a 3-D model of the structure in which the solar installation will be installed. For example, a 3-D model of the house is generated. In a step 8 (reference #826), 3-D model generator 822 generates a model of the obstructions. The model of the obstructions is generated based on the height, distance, and azimuth determined. In a step 9 (reference #828), 3-D model generator 822 generates the 3-D model of the site using the 3-D model of the house and the model of the obstructions – ¶0070
See figs. 4, where how 3-d model is generated is shown in method steps, and figs. 5a-c for models being eventually generated.
…generating, by the computing device, a three dimensional model of the site that models an installation location of the solar installation and the set of obstructions, wherein the set of obstructions are generated based on the distance, height, and the set of correlating values; …Claim 1);
            rendering, for display on the electronic display, a filter options menu to allow for user input of at least one display filter option (For example, shade calculator 102 may receive a user input from the user that defines the height of the obstructions in the second image – ¶0028.
Shade calculator 102 uses the user input to perform a shade calculation. In the calculation, shade calculator 102 generates the 3-D model of the site using the user input – ¶0030.
For example, a user may use an input device, such as a stylus or mouse, to input a center line of the set of obstructions on display 104 – ¶0038.
To provide the user input, shade calculator 102 may overlay the Sun's paths for the year in the second image at 302. This shows the user where obstructions may obstruct the Sun's rays during the year – ¶0041);
            receiving a user selection, via the filter options menu, to display analemma for modeled ray paths between a location on a roof of the structure and modeled locations of a sun relative to the roof of the structure at each of a plurality of different times during a time period (To provide the user input, shade calculator 102 may overlay the Sun's paths for the year in the second image at 302. This shows the user where obstructions may obstruct the Sun's rays during the year – ¶0041.
Sun’s path over the year, understood as analemma, is understood implemented in 302 of fig. 3a, which is overlaid on a roof’s image, fig. 3a.
In figs. 5a-c, which are model images to be generated based on user input provided, shows different ray paths 506-1 – 506-11 pertaining to the solar analemma as seen illuminating a particular point on the roof.
Using the reference, shade calculator 102 has modeled the Sun's path at various times during the year. For simplicity purposes, only four rays have been shown; however, other rays can be modeled also. Each ray 506-1-506-4 may be associated with a different time interval, such as multiple hours during the year. In one embodiment, each ray is transformed into an azimuth and compared to the corresponding degree in the 3-D model for the obstructions to see if the obstruction is taller than the Sun position. When an obstruction is taller than the Sun's position, the ray is blocked – ¶0051. Also see ¶0052-0055); and
            rendering, for display on the electronic display, analemma of modeled ray paths within the model display window proximate to the three-dimensional model of the structure (To provide the user input, shade calculator 102 may overlay the Sun's paths for the year in the second image at 302. This shows the user where obstructions may obstruct the Sun's rays during the year – ¶0041.
Using the reference, shade calculator 102 has modeled the Sun's path at various times during the year. For simplicity purposes, only four rays have been shown; however, other rays can be modeled also. Each ray 506-1-506-4 may be associated with a different time interval, such as multiple hours during the year. In one embodiment, each ray is transformed into an azimuth and compared to the corresponding degree in the 3-D model for the obstructions to see if the obstruction is taller than the Sun position. When an obstruction is taller than the Sun's position, the ray is blocked – ¶0051.
Once the inputs have been received for the first image and the second image, a 3-D model generator 822 generates the 3-D model. In a step 7 (reference #824), 3-D model generator 822 generates a 3-D model of the structure in which the solar installation will be installed. For example, a 3-D model of the house is generated. In a step 8 (reference #826), 3-D model generator 822 generates a model of the obstructions. The model of the obstructions is generated based on the height, distance, and azimuth determined. In a step 9 (reference #828), 3-D model generator 822 generates the 3-D model of the site using the 3-D model of the house and the model of the obstructions – ¶0070.
3D model is generated according to 3D model generator 822, which is reasonably understood as a GUI, fig. 8, Display 912 may display a user interface used by a user to interact with computer system 900 – ¶0078.
At 358, solar calculator 102 displays the solar path on the second image in display 104 – ¶0044).
Thus, as mapped above, Examiner believes that anticipation under 102 (a)(1) and/or 102 (a)(2) is met.
However, in the alternative, it can be argued that, although 3-D models of structures are rendered as shown in rendering 5A-C, and analemma 302 is rendered overlaid on second image, Brier reference might fall short of disclosing explicitly that the rendering, for display on the electronic display, analemma of modeled ray paths within the model display window proximate to the three-dimensional model of the structure in a user interface of the display.
Novak on the other hand discloses a GUI on display (¶0124-0125, fig. 28), wherein points in the three-dimensional model can be identified or selected by a user through a user interface which displays the three-dimensional model, for example, by having a user click on the potential spots they are considering for a solar installation (¶0101).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to implement all the models and renderings generated and shown in different figures of Brier in the Graphical User Interface such that all user inputs can be accepted in the GUI components and all computed renderings of the solar analemma model and the model of structures are shown together, to obtain, rendering, for display on the electronic display, analemma of modeled ray paths within the model display window proximate to the three-dimensional model of the structure in a user interface of the display, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.
 	Regarding claim 12, Brier discloses a system for divergent beam ray-path modeling (systems of figs. 1, 8-9 etc.; ¶0023, ¶0066-0070, ¶0073), comprising:
            a divergent beam ray-path modeling subsystem (units 822 and/or 830, fig. 8) to model a divergent beam ray path from each of a plurality of locations on a roof of a structure to a modeled location of a sun at multiple, discrete times during a time period (To provide the user input, shade calculator 102 may overlay the Sun's paths for the year in the second image at 302. This shows the user where obstructions may obstruct the Sun's rays during the year – ¶0041.
Using the reference, shade calculator 102 has modeled the Sun's path at various times during the year. For simplicity purposes, only four rays have been shown; however, other rays can be modeled also. Each ray 506-1-506-4 may be associated with a different time interval, such as multiple hours during the year. In one embodiment, each ray is transformed into an azimuth and compared to the corresponding degree in the 3-D model for the obstructions to see if the obstruction is taller than the Sun position. When an obstruction is taller than the Sun's position, the ray is blocked – ¶0051. Also see ¶0053-0056. See figs. 3a-b, 4, 5a-c etc.);
            a beam path analysis subsystem (units 822 and/or 830, fig. 8) to:
            identify obstructed divergent beam ray paths that are obstructed by an obstacle (When one of the rays is blocked by an obstruction, shade calculator 102 determines that solar access is blocked for that time interval. For example, ray 506-1 has been blocked by an obstruction 503-1 as shown at 514 and shade calculator 102 determines that solar access is obstructed during this time interval. Also, ray 506-3 is similarly blocked at 516. However, rays 506-2 and 506-4 have not been blocked by obstruction 503-1 and shade calculator 102 determines that solar access is not obstructed during this time interval. This process continues as shade calculator 102 uses 3-D model 500 to determine how many rays at various time intervals are blocked by the obstructions –¶0052. Also see, ¶0051-0055), and
            identify unobstructed divergent beam ray paths (When one of the rays is blocked by an obstruction, shade calculator 102 determines that solar access is blocked for that time interval. For example, ray 506-1 has been blocked by an obstruction 503-1 as shown at 514 and shade calculator 102 determines that solar access is obstructed during this time interval. Also, ray 506-3 is similarly blocked at 516. However, rays 506-2 and 506-4 have not been blocked by obstruction 503-1 and shade calculator 102 determines that solar access is not obstructed during this time interval. This process continues as shade calculator 102 uses 3-D model 500 to determine how many rays at various time intervals are blocked by the obstructions –¶0052. Also see, ¶0051-0055); and
            a graphical user interface subsystem to render a graphical user interface for display on an electronic display of a computing device (Computer system 900 includes a display 912 for displaying information to a computer user. Display 912 may display a user interface used by a user to interact with computer system 900 – ¶0078) that includes:
            a three-dimensional model of the structure (Then, the method generates a three dimensional model of the site. A path of solar light is overlaid at a set of time intervals to determine when the set of obstructions obstruct the solar light from the solar installation at the installation location and a shade calculation is performed – abstract), and
            solar rays extending between at least one location on the roof of the structure and a plurality of the modeled locations of the sun (solar rays 506-1 –506-12 extending between at least one location on the roof of the structure and a plurality of the modeled locations of the sun, figs. 5a-c, ¶0050-0056).
Thus, as mapped above, Examiner believes that anticipation under 102 (a)(1) and/or 102 (a)(2) is met.
However, in the alternative, it can be argued that, although 3-D models of structures are rendered as shown in rendering 5A-C, and solar rays extending between roof location of the structure and a plurality of the modeled locations of the sun, Brier reference might fall short of disclosing explicitly, graphical user interface subsystem renders to display a three-dimensional model of the structure, and solar rays extending between at least one location on the roof of the structure and a plurality of the modeled locations of the sun.
Novak on the other hand discloses a GUI on display (¶0124-0125, fig. 28), wherein points in the three-dimensional model can be identified or selected by a user through a user interface which displays the three-dimensional model, for example, by having a user click on the potential spots they are considering for a solar installation (¶0101).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to implement all the models and renderings generated and shown in different figures of Brier in the Graphical User Interface such that all user inputs can be accepted in the GUI components and all computed renderings of the solar analemma model and the model of structures are shown together, to obtain, graphical user interface subsystem renders to display a three-dimensional model of the structure, and solar rays extending between at least one location on the roof of the structure and a plurality of the modeled locations of the sun, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.
Regarding claim 16, Brier or in the alternate Brier in view of Novak discloses the system of claim 12, wherein the modeling subsystem is configured to model the roof of the structure as a plurality of polygons, wherein each location on the roof of the structure corresponds to one of the polygons, wherein the polygons comprise one or more of: triangles, rectangles, rhombi, and hexagons (Brier: figs. 5a-c, ¶0051-0056).
Regarding claim 17, Brier or in the alternate Brier in view of Novak discloses the system of claim 12, wherein the graphical user interface subsystem is configured to render the graphical user interface to further include: a plurality of analemma as points corresponding to the plurality of the modeled locations of the sun (Brier: To provide the user input, shade calculator 102 may overlay the Sun's paths for the year in the second image at 302. This shows the user where obstructions may obstruct the Sun's rays during the year – ¶0041).
Regarding claim 20, Brier discloses a non-transitory computer-readable medium with instructions stored thereon that, when executed by a processor of a computing device, cause the computing device (¶0003, ¶0004, ¶0077, ¶0081, claim 11 and dependents, 3D model is generated according to 3D model generator 822, which is reasonably understood as a GUI, fig. 8, Display 912 may display a user interface used by a user to interact with computer system 900 – ¶0078) to:
            model a divergent beam ray path between each of a plurality of locations on a roof and modeled locations of a sun relative to the roof at each of a plurality of discrete times during a time period (To provide the user input, shade calculator 102 may overlay the Sun's paths for the year in the second image at 302. This shows the user where obstructions may obstruct the Sun's rays during the year – ¶0041.
Using the reference, shade calculator 102 has modeled the Sun's path at various times during the year. For simplicity purposes, only four rays have been shown; however, other rays can be modeled also. Each ray 506-1-506-4 may be associated with a different time interval, such as multiple hours during the year. In one embodiment, each ray is transformed into an azimuth and compared to the corresponding degree in the 3-D model for the obstructions to see if the obstruction is taller than the Sun position. When an obstruction is taller than the Sun's position, the ray is blocked – ¶0051. Also see ¶0053-0056. See figs. 3a-b, 4, 5a-c etc.);
            identify divergent beam ray paths that are obstructed by an obstacle positioned between the roof and the respective modeled locations of the sun (The house has been outlined by a 3-D model and the measurement position is found on the roof of the 3-D model of the house. Various obstructions may be found around the measurement position. For example, obstructions shown at 206 include trees and buildings that may obstruct the Sun's rays from reaching the solar installation at certain times during the year – ¶0034.
Also, the structure may block the Sun's rays. FIG. 5B shows an example of the 3-D model of the structure in which the solar installation will be installed according to one embodiment. In this case, an obstruction 503-2 is shown, which models a chimney on the roof of the structure. In this case, a ray 506-5 has been blocked by obstruction 503-2 at 515 – ¶0053);
            identify unobstructed divergent beam ray paths (When one of the rays is blocked by an obstruction, shade calculator 102 determines that solar access is blocked for that time interval. For example, ray 506-1 has been blocked by an obstruction 503-1 as shown at 514 and shade calculator 102 determines that solar access is obstructed during this time interval. Also, ray 506-3 is similarly blocked at 516. However, rays 506-2 and 506-4 have not been blocked by obstruction 503-1 and shade calculator 102 determines that solar access is not obstructed during this time interval. This process continues as shade calculator 102 uses 3-D model 500 to determine how many rays at various time intervals are blocked by the obstructions –¶0052. Also see, ¶0051-0055); and
            render a graphical user interface, for display via an electronic display, that includes a three-dimensional model of the roof (3D model is generated according to 3D model generator 822, which is reasonably understood as a GUI, fig. 8, Display 912 may display a user interface used by a user to interact with computer system 900 – ¶0078.
Once the inputs have been received for the first image and the second image, a 3-D model generator 822 generates the 3-D model. In a step 7 (reference #824), 3-D model generator 822 generates a 3-D model of the structure in which the solar installation will be installed. For example, a 3-D model of the house is generated. In a step 8 (reference #826), 3-D model generator 822 generates a model of the obstructions. The model of the obstructions is generated based on the height, distance, and azimuth determined. In a step 9 (reference #828), 3-D model generator 822 generates the 3-D model of the site using the 3-D model of the house and the model of the obstructions – ¶0070.
See figs. 4, where how 3-d model is generated is shown in method steps, and figs. 5a-c for models being eventually generated.
…generating, by the computing device, a three dimensional model of the site that models an installation location of the solar installation and the set of obstructions, wherein the set of obstructions are generated based on the distance, height, and the set of correlating values; …Claim 1) and one or more of:
            (i) analemma representing at least some of the modeled locations of the sun relative to the roof (To provide the user input, shade calculator 102 may overlay the Sun's paths for the year in the second image at 302. This shows the user where obstructions may obstruct the Sun's rays during the year – ¶0041.
Sun’s path over the year, understood as analemma, is understood implemented in 302 of fig. 3a, which is overlaid on a roof’s image, fig. 3a.
In figs. 5a-c, which are model images to be generated based on user input provided, shows different ray paths 506-1 – 506-11 pertaining to the solar analemma as seen illuminating a particular point on the roof.
Using the reference, shade calculator 102 has modeled the Sun's path at various times during the year. For simplicity purposes, only four rays have been shown; however, other rays can be modeled also. Each ray 506-1-506-4 may be associated with a different time interval, such as multiple hours during the year. In one embodiment, each ray is transformed into an azimuth and compared to the corresponding degree in the 3-D model for the obstructions to see if the obstruction is taller than the Sun position. When an obstruction is taller than the Sun's position, the ray is blocked – ¶0051. Also see ¶0052-0055), and
            (ii) solar ray paths extending between at least one point on the roof and a plurality of the modeled locations of the sun relative to the roof (solar ray paths 506-1 –506-12 extending between at least one point on the roof and a plurality of the modeled locations of the sun relative to the roof, figs. 5a-c, ¶0050-0056.).
Thus, as mapped above, Examiner believes that anticipation under 102 (a)(1) and/or 102 (a)(2) is met.
However, in the alternative, it can be argued that, although 3-D models of structures are rendered as shown in rendering 5A-C, and solar rays extending between roof location of the structure and a plurality of the modeled locations of the sun, Brier reference might fall short of disclosing explicitly, graphical user interface, for display via an electronic display, that includes a three-dimensional model of the roof and one or more of: (i) analemma representing at least some of the modeled locations of the sun relative to the roof, and (ii) solar ray paths extending between at least one point on the roof and a plurality of the modeled locations of the sun relative to the roof.
Novak on the other hand discloses a GUI on display (¶0124-0125, fig. 28), wherein points in the three-dimensional model can be identified or selected by a user through a user interface which displays the three-dimensional model, for example, by having a user click on the potential spots they are considering for a solar installation (¶0101).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to implement all the models and renderings generated and shown in different figures of Brier in the Graphical User Interface such that all user inputs can be accepted in the GUI components and all computed renderings of the solar analemma model and the model of structures are shown together, to obtain, graphical user interface, for display via an electronic display, that includes a three-dimensional model of the roof and one or more of: (i) analemma representing at least some of the modeled locations of the sun relative to the roof, and (ii) solar ray paths extending between at least one point on the roof and a plurality of the modeled locations of the sun relative to the roof, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious.
Allowable Subject Matter
Claims 2-11, 13-15, 18-19, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 2, none of the prior arts of record, either alone or in a reasonable combination, found disclosing the steps of:
 wherein the operations further comprise: rendering a navigation control interface in a control window proximate to the model display window of the graphical user interface; receiving a user input via the navigation control interface to modify a perspective of the rendered three-dimensional model of the structure within the model display window; and rendering, in response to the received user input: a modified perspective of the three-dimensional model of the structure, and a modified perspective of the analemma relative to the three-dimensional model of the structure.
Regarding claim 3, none of the prior arts of record, either alone or in a reasonable combination, found disclosing the steps of:
wherein the operations further comprise: receiving a user input via the filter options menu selecting: a number of days for modeling the analemma, and a number of hours for modeling the analemma, and wherein rendering the analemma of modeled ray paths within the model display window proximate to the three-dimensional model of the structure comprises rendering a number of analemmas equal to the selected number of hours with a number of points in each analemma equal to the selected number of days.
Regarding claim 5, none of the prior arts of record, either alone or in a reasonable combination, found disclosing the steps of:
wherein the operations further comprise: receiving a user selection, via the filter options menu, to display a location of a light source used for modeling the ray paths; and rendering, for display on the electronic display, a multi-faceted sphere at a location used for modeling the ray paths corresponding to at least one of the rendered analemma.
 Regarding claim 6, none of the prior arts of record, either alone or in a reasonable combination, found disclosing the steps of:
wherein the operations further comprise: receiving a user input via the filter options menu to display rays between the analemma and a location on the roof of the structure; and rendering, for display on the electronic display, rays mapped between points of each of the rendered analemma and the location on the roof of the structure.
Regarding claim 10, none of the prior arts of record, either alone or in a reasonable combination, found disclosing the steps of:
wherein the operations further comprise: receiving a user input via the filter options menu to display only those rays between the analemma and a location on the roof of the structure that are blocked; and rendering, for display on the electronic display, blocked rays mapped between points of each of the rendered analemma and the location on the roof of the structure.
Regarding claim 11, none of the prior arts of record, either alone or in a reasonable combination, found disclosing the steps of:
wherein the operations further comprise: receiving a user input via the filter options menu to display only unobstructed rays between the analemma and a location on the roof of the structure; and rendering, for display on the electronic display, the unobstructed rays mapped between points of each of the rendered analemma and the location on the roof of the structure.
Regarding claim 13, none of the prior arts of record, either alone or in a reasonable combination, found disclosing the steps of:
an irradiance calculation subsystem to calculate a solar irradiance value for each location on the roof of the structure during the time period based on the identified unobstructed divergent beam ray paths associated with each respective location during the time period, and wherein the graphical user interface subsystem is further configured to render a heatmap of solar irradiance values as an overlay on the roof of the structure.
Regarding claim 14, none of the prior arts of record, either alone or in a reasonable combination, found disclosing the steps of:
wherein the graphical user interface includes user input fields for a user to specify: a spatial sampling resolution, and a beam path modeling resolution that includes a number of times each day for beam path modeling, a number of days for beam path modeling, and a time period for beam path modeling.
Regarding claim 18, none of the prior arts of record, either alone or in a reasonable combination, found disclosing the steps of:
wherein the graphical user interface subsystem is configured to render a filter options menu that includes: a first toggle element to allow a user to selectively toggle the display of the plurality of analemma on and off; and a second toggle element to allow the user to selectively toggle the display of the solar rays on and off.
Regarding claim 19, none of the prior arts of record, either alone or in a reasonable combination, found disclosing the steps of:
wherein the graphical user interface subsystem is configured to render a filter options menu that includes: a solar ray shape selection element to allow a user to select between at least two different shapes of solar rays, wherein at least one of the selectable solar ray shapes is: a linear solar ray shape, a conical solar ray shape, a rectangular solar array shape, a hexagonal solar ray shape, a triangular solar ray shape, a circular solar ray shape, or an elliptical solar ray shape.
 Regarding claim 21, none of the prior arts of record, either alone or in a reasonable combination, found disclosing the steps of:
calculate a solar irradiance value for each location on the roof during the time period based, at least in part, on the identified unobstructed divergent beam ray paths associated with each respective location on the roof during the time period; and render the graphical user interface to selectively allow a user to view a heatmap of solar irradiance values overlaid on the roof.
Prior and Pertinent Arts
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are:
Blundo et al. (US 20210156151), 
Chapman et al. (US 20170115119), 
Brier et al. (US 20150234943), 
Ferrer (US 20150207327), 
Folk (US 20150125841), 
MacDonald et al. (US 20140176543), 
Mejia (US 7884308), 
Ananthakrishnan et al. (US 20170091578), 
Pershing (US 8209152)  
– who disclose different method of planning solar panel installation based on location of the sun in the sky.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619